Citation Nr: 0031122	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-17 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.

2.  Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel





INTRODUCTION

The veteran had active service from February 1990 to February 
1994, with additional service in the Reserves.  His claims 
come before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.

The issue concerning service connection for headaches will be 
discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  Prior to March 1, 1998, no medical evidence indicates 
that the veteran's hypertension was manifested by diastolic 
pressure predominantly 110 or more, or systolic pressure 
predominantly 160 or more. 

2.  Since March 1, 1998, medical evidence shows elevated 
blood pressure readings with diastolic pressure predominately 
110 or more, but under 120.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for hypertension prior to March 1, 1998, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.104, Diagnostic Code 7101 (1998); 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2000).

2.  The criteria for a 20 percent evaluation for hypertension 
since March 1, 1998, have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.104, Diagnostic Code 7101 (1998); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An April 1997 rating decision granted service connection for 
hypertension and assigned a noncompensable (zero percent) 
evaluation, effective as of October 17, 1996.  The veteran 
responded by filing a notice of disagreement with respect to 
the noncompensable evaluation, and this appeal ensued.  In 
September 1997, the RO granted an increased evaluation to 10 
percent since the original effective date of October 17, 
1996.  Therefore, the issue before the Board is the propriety 
of the 10 percent evaluation for hypertension since the 
initial date of service connection.

As this is a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings may be assigned for separate periods of time based on 
the facts found, a practice known as "staging."  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Under these 
circumstances, the VA must attempt to obtain all such medical 
evidence as is necessary to evaluate the severity of the 
veteran's hypertension from the effective date of service 
connection to the present.  Fenderson, 12 Vet. App. at 125-
127; see also 38 C.F.R. § 4.2 (ratings to be assigned "in 
the light of the whole recorded history.").  Here, the Board 
is satisfied that all relevant facts have been properly and 
sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  Essentially, when the evidence is in 
relative equipoise, the veteran is accorded the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-56 (1990). 

The veteran's hypertension has been evaluated under 38 C.F.R. 
§ 4.114, Diagnostic Code 7101.  By regulatory amendment 
effective January 12, 1998, substantive changes were made to 
the schedular criteria for evaluation of the cardiovascular 
system, to include hypertension.  See 62 Fed. Reg. 65207-
65224 (Dec. 11, 1997).  Where the laws or regulations 
governing a claim change while the claim is pending, the 
version most favorable to the claimant applies, absent 
congressional intent to the contrary.  See Karnas v 
Derwinski, 1 Vet. App. 308, 312-313 (1991).  The effective 
date rule established by 38 U.S.C.A. § 5110(g), however, 
prohibits the application of any liberalizing rule to a claim 
prior to the effective date of such law or regulation.  Id.  
To give the veteran every consideration with respect to the 
current appeal, the Board will consider the claim in light of 
both the former and revised schedular rating criteria to 
determine whether an increased evaluation is warranted.   The 
Board notes that the RO has considered the veteran's claim 
under both the former and revised rating criteria.  

Under the criteria of Diagnostic Code 7101, effective prior 
to January 12, 1998, a 10 percent evaluation was warranted 
for diastolic pressure of predominantly 100 or more, while a 
20 percent evaluation was in order for diastolic pressure of 
predominantly 110 or more, with definite symptoms.  If 
continuous medication was shown necessary for control of 
hypertension with a history of diastolic blood pressure 
predominantly 100 or more, a minimum rating of 10 percent was 
assigned.  A 20 percent rating was contemplated in situations 
in which the diastolic pressure was predominantly 110 or more 
with definite symptoms.  Upon a showing of diastolic pressure 
predominantly 120 or more, and with moderately severe 
symptoms, a 40 percent rating was contemplated.  Assignment 
of a 60 percent rating required a showing of diastolic 
pressure predominantly 130 or more with severe symptoms.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (1998).

Under the revised criteria of Diagnostic Code 7101, effective 
as of January 12, 1998, a 10 percent evaluation is warranted 
for diastolic pressure of predominantly 100 or more or 
systolic pressure of predominantly 160 or more; a 10 percent 
evaluation is also the minimum evaluation for an individual 
with a history of diastolic pressure of predominantly 100 or 
more who requires continuous medication for control.  A 20 
percent evaluation is warranted for diastolic pressure of 
predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  A 40 percent rating is warranted 
where there is diastolic pressure that is predominantly 120 
or more.  A 60 percent rating is assigned where the diastolic 
pressure is predominantly 130 or more.  See 38 C.F.R. § 
4.104, Diagnostic Code 7101 (2000).

In this case, the veteran underwent a VA medical examination 
in April 1997, at which time blood pressure readings were 
152/56 while sitting, 150/75 while recumbent, and 146/96 
while standing.  The diagnosis was hypertension.  The 
examiner commented that the veteran was currently not taking 
high blood pressure medication, and recommended medical 
attention.  In an August 1997 addendum report, however, the 
examiner indicated that the veteran had been placed on 
Procardia for hypertension in June 1997.  Radiographs of the 
chest taken at that time revealed no active disease.

At a VA examination on March 1, 1998, blood pressure readings 
were 145/110 while standing, 146/94 while sitting, and 140/90 
while recumbent.  A report of a VA examination performed in 
October 1999 also included blood pressure readings of 168/112 
while standing, 156/92 while sitting, and 144/80 while 
recumbent.  Reports from both examinations noted that the 
veteran was on high-blood-pressure medication.  The diagnoses 
were hypertension.  

The veteran received treatment for hypertension at the VA 
Medical Center in Louisville from 1997 until 1999, during 
which time numerous blood pressure readings were recorded.  
Of particular relevance, the highest of these readings 
include the following: 159/100 in May 1998, 154/102 in 
September 1998, 156/108 in December 1998, 168/110 in January 
1999, and 184/104 in July 1999.  In addition, service medical 
records from his Reserve service include several blood 
pressure readings at various times from 1994 to 1998, none of 
which includes a blood pressure reading showing a diastolic 
pressure of 110 or more, or a systolic pressure of 200 or 
more.

Letters from two registered nurses at the veteran's place of 
employment are also of record.  In a February 2000 letter, 
Kimberly Haynes, RN, stated that she sent the veteran home 
for complaints of severe headaches, nausea, and dizziness.  
She indicated that his blood pressure at that time was 
150/112.  In an additional letter of February 2000, Lenora 
Poynter, RN, explained that she had sent the veteran home on 
several occasions since November 1999 for complaints of 
headaches, dizziness and nausea.  She stated that his blood 
pressure readings had been elevated to 140/110, 142/92, and 
most recently to 148/110.

Based on the foregoing, the Board observes that the veteran's 
hypertension has worsened since this claim has been pending, 
and that a staged rating is appropriate to accurately 
evaluate this disability.  The Board finds that the veteran's 
hypertension is most consistent with a 10 percent evaluation 
for the period prior to March 1, 1998.  During that period, 
none of the blood pressure readings in the record shows a 
diastolic pressure of 110 or more, or a systolic pressure of 
200 or more.  In fact, readings show his highest diastolic 
pressure to be 108 and his highest systolic pressure to be 
176, both of which are below the criteria for a 20 percent 
evaluation.  Under these circumstances, the Board finds that 
the preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's hypertension for the 
period prior to March 1, 1998.  

Since March 1, 1998, however, the Board finds that the 
veteran's hypertension is most consistent with a 20 percent 
evaluation under Diagnostic Code 7101.  As noted, a 20 
percent rating is provided under the former criteria upon a 
showing that diastolic pressure is predominantly 110 or more 
with definite symptoms.  A 20 percent rating is also 
warranted under the revised criteria for diastolic pressure 
of predominantly 110 or more, or systolic pressure of 
predominantly 200 or more.  In this case, the evidence shows 
that the veteran's diastolic pressure has been predominately 
110 or more since the VA examination performed on March 1, 
1998.  In that report, blood pressure readings were 145/110 
while standing, 146/94 while sitting, and 140/90 while 
recumbent.  Indeed, the Board recognizes that one reading of 
145/110 does not confirm a diastolic pressure of 
predominantly 110 or more.  Nevertheless, subsequent readings 
show the veteran diastolic pressure to be 110 or more.  In 
this regard, a January 1999 VA outpatient treatment report 
included a blood pressure reading of 168/110.  The October 
1999 VA examination report also listed a blood pressure 
reading of 168/112 while standing.  The Board also places 
significant weight on the letters provided by two registered 
nurses at the veteran's place of employment, which included 
blood pressure readings of 150/112, 140/110, and 148/110.  
Given these facts, the Board finds that the evidence supports 
a 20 percent evaluation for the veteran's hypertension.  As 
the increase in disability was first identified at the VA 
examination performed on March 1, 1998, the Board finds this 
to be the effective date of increase. 

In reaching this decision, the Board also finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for this disability since March 1, 1998.  
The Board notes that none of the clinical evidence includes a 
blood pressure reading in which diastolic pressure is shown 
to be 120 or more.  In short, the evidence shows that the 
veteran's hypertension is most consistent with a 20 percent 
rating since March 1, 1998.  

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R.                 § 
3.321(b)(1).  "The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  

In this case, there has been no showing that the veteran's 
hypertension has caused marked interference with employment 
(beyond that interference contemplated in the assigned 
ratings), necessitated frequent periods of hospitalization, 
or otherwise rendered impracticable the regular schedular 
standards.  The veteran testified at a July 1999 hearing that 
he had missed some days of work due to his hypertension, 
which has been confirmed by two registered nurses.  However, 
he has been able to maintain full-time employment as a lab 
technician while this claim has been pending.  Thus, in the 
absence of factors suggestive of an unusual disability 
picture, further development in keeping with the procedural 
actions outlined in 38 C.F.R.    § 3.321(b)(1) is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In conclusion, the Board finds that the preponderance of the 
evidence is against an evaluation in excess of 10 percent for 
the veteran's hypertension for the period prior to March 1, 
1998.  However, the evidence supports the grant of a 20 
percent evaluation for this disability effective as of March 
1, 1998.  


ORDER

An evaluation in excess of 10 percent for hypertension prior 
to March 1, 1998, is denied.  However, an evaluation of 20 
percent for this disability is granted effective as of March 
1, 1998.


REMAND

The veteran is seeking service connection for headaches as a 
result of his service-connected hypertension.  The veteran 
may be awarded service connection by showing that he 
currently has a disability resulting from a disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R.      § 3.303(a) (2000).  
Furthermore, a disability which is proximately due to or the 
result of another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a) (2000); see 
also Allen v. Brown, 7 Vet. App. 439 (1995).

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) states that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered. 

In this case, the evidence indicates that a VA examination 
may possibly aid in the establishment of entitlement to 
service connection for headaches as secondary to a service-
connected disability.  While the veteran has been afforded 
several VA examinations, no medical professional has 
commented on the likelihood that the veteran's headaches are 
related to service or to his service-connected hypertension.  
In the absence of such an opinion, and in light of the recent 
amendment concerning the duty to assist, the veteran should 
be afforded a VA examination to determine whether his current 
disability due to headaches is related to service or to his 
service-connected hypertension.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the likelihood that his headaches are 
related to service or to his service-
connected hypertension.  The claims 
folder should be provided to the examiner 
for his or her review in connection with 
the examination.  All necessary tests and 
evaluations should be performed, and the 
examiner should not render a final 
opinion until after receipt of all test 
results.  Following a review of the 
veteran's claims file, completion of the 
examination, and receipt of all test 
results, the examiner should determine 
whether it is at least as likely as not 
that the veteran's headaches are related 
to service or to his service-connected 
hypertension.  All pertinent clinical 
findings and the complete rationale for 
all opinions expressed should be set 
forth in a typewritten report. 



2.  Thereafter, the RO must review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this Remand, and, if not, 
the RO should implement corrective 
procedures.

3.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
readjudicate the veteran's claim of 
entitlement to service connection for 
headaches, in light of all pertinent 
evidence and all applicable laws, 
regulations, and case law, including the 
provisions of 38 C.F.R. § 3.310.

4.  If the benefit sought is not granted, 
the veteran and his representative should 
be furnished with a supplemental 
statement of the case and be afforded the 
applicable opportunity to respond.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 


- 11 -


